                                                                  FILED
                                                               IN CLERK'S OFFICE
                                                           US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      AUG 2 Z 2019      *
-----------------------------------------------x
SUBI MEHMETI,
                                                           *
                                                           BROOKLYN OFFICE
                        Plaintiff,                    MEMORANDUM & ORDER

                V.                                    19-CV-4692 (WFK)(LB)

JOFAZ TRANSPORTATION, INC.,

                        Defendant.
-----------------------------------------------x
WILLIAM F. KUNTZ, II, United States District Judge:

        Plaintiff Subi Mehmeti ("Plaintiff'), proceeding pro se, filed the above-captioned

Complaint on April 12, 2019 in the United States District Court for the District of Columbia. He

paid the filing fee to commence this action. The Complaint names Plaintiffs former employer,

Jofaz Transportation, Inc. ("Jofaz" or "Defendant") as the sole defendant and raises claims

related to Plaintiff's termination of employment in 2012 - claims Plaintiff previously raised in at

least four prior actions. The District of Columbia transferred the action to this Court on July 26,

2019 and denied Plaintiffs motion for reconsideration of that Order on August 9, 2019. As

Plaintiffs previous lawsuits alleging the same facts and legal claims were dismissed, the instant

action is dismissed under the doctrines of res judicata and collateral estoppel.

       The instant Complaint alleges Plaintiffs termination on October 3, 2012 violated his

rights under the Family and Medical Leave Act of 1993 ("FMLA"), 29 U.S.C. §§ 2601, et seq.

Plaintiff has previously litigated this issue. See Mehmeti v. Jofaz Transp., Inc., No. 12-CV-5880,

2015 WL 2453499 (E.D.N.Y. May 22, 2015) (Glasser, J.) (dismissing Plaintiffs FMLA claims),

ajfd, 649 F. App'x 112 (2d Cir. 2016); Mehmeti v. Jofaz Transportation, Inc., No. 16-CV-7085,

2017 WL 396670 (E.D.N.Y. Jan. 25, 2017) (Kuntz, J.), amended complaint dismissed, 2017 WL

908192 (E.D.N.Y. Mar. 7, 2017) (Kuntz, J.) (dismissing Plaintiffs claims under Title I of the
Americans with Disabilities Act), appeal dismissed, No. 17-721 (2d Cir. Jun. 5, 2017) (Issued as

Mandate, July 26, 2017), cert. denied, 138 S.Ct. 503 (2017); Mehmeti v. Jofaz Transportation,

Inc., No. 18-CV-426, Slip op. (E.D.N.Y. Feb. 9, 2018) (Kuntz, J.) (dismissing the complaint

under the doctrines of collateral estoppel and res judicata), appeal dismissed, No. 18-477 (2d

Cir. May 24, 2018) (Issued as Mandate, Jun. 14, 2018), cert. denied, 139 S.Ct. 327 (2018);

Mehmeti v. Jofaz Transportation, Inc., No. 19-CV-263, Slip op. (E.D.N.Y. Feb. 9, 2018) (Kuntz,

J.) (dismissing the complaint under the doctrines of collateral estoppel and res judicata).

        This Complaint, too, must be dismissed. Collateral estoppel (issue preclusion) and res

judicata (claim preclusion) "protect parties from having to relitigate identical claims or issues

and ... promote judicial economy." Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724,

731 (2d Cir. 1998). "Collateral estoppel bars a party from raising a specific factual or legal issue

in a second action when the party had a full and fair opportunity to litigate the issue in a prior

proceeding." Id. Resjudicata bars subsequent litigation if: "(l) the previous action involved an

adjudication on the merits; (2) the previous action involved the [parties] or those in privity with

them; [and] (3) the claims asserted in the subsequent action were, or could have been, raised in

the prior action." Monahan v. N Y.C. Dep't of Corrs., 214 F.3d 275, 285 (2d Cir. 2000). "Even

claims based upon different legal theories are barred provided they arise from the same

transaction or occurrence." L-Tec Elecs. Corp. v. Cougar Elec. Org., Inc., 198 F.3d 85, 88 (2d
                           \




Cir. 1999).

       The instant Complaint includes voluminous medical records, but the underlying factual

allegations and FMLA claim are the same claims that were previously raised in Docket Numbers

12-CV-5880, 16-CV-7085, 18-CV-326, and 19-CV-263. These claims are thus precluded by res

judicata and collateral estoppel. Accordingly, the Complaint is dismissed.



                                                  2
                                         CONCLUSION

       The Complaint is dismissed under the doctrines of res Judicata and collateral estoppel.

Although Plaintiff paid the fil ing fee to commence this action, the Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma

pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).



                                              SO ORDERED.




                                                            s/WFK




Dated: Brooklyn, New York
       August 22, 20 19




                                                  3
